DETAILED ACTION
Response to Amendment
Claims 1-17 and 19-21 are pending. Claim 18 was canceled.
Response to Arguments
Applicant’s arguments filed 06/17/2022 have been fully considered.

Regarding the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Wu et al. (US20060143236A1) in view of Meketa et al. (US20140041051A1), Applicant agues on page 8 that the cited art cannot teach playing media items by the media sharing application without directly connecting to the third-party media application by playing the media items via the third-party media application using the firmware.

Applicant’s arguments are not persuasive. Wu discloses “playing [playback], by the media sharing application [interoperable media player], one or more of the media items based on the corresponding catalog identifiers without directly connecting to the third-party media application” by showing in para [0112] if a user has a local computer with an interoperable media player, then a selected playlist 550 is transmitted to the user for playback on the interoperable media player, e.g. without directly connecting to the third-party media application.
Wu fails to teach “playing the media items via the third-party media application using the firmware.”
Meketa remedies Wu’s deficiencies by showing “playing the media items via the third-party media application using the firmware” in para [0018-0020] that a media asset 150 can be loaded by the application execution environment (e.g. firmware) for playback by applications 120A-B. Therefore Wu and Meketa combined discloses the feature above of claim 1.
The Examiner notes that the Specification does not show the “via the third-party media application” in claim 1. Para [0075] of the Specification discloses “the firmware comprises firmware for operating the third-party media application on the mobile electronic device”; para [0045] shows “the media sharing application does not connect directly to third-party applications. Rather, the connection is to the firmware of the third-party application, which provides access to the information used in third-party applications.” Therefore the “firmware” in claim 1 can be mapped to the application execution environment firmware that provides a consistent well-defined environment in which software applications can be loaded and executed in Meketa (para [0002]).

Next, Applicant argues on page 11 The Office Action has not shown there is some teaching, suggestion, or motivation to combine Wu and Meketa to teach (1) "using the media sharing application to play the media items without directly connecting to the third-party media application," and (2) "by playing the media items via the third-party media application using the firmware."
Applicant’s arguments are not persuasive. MPEP 2144.IV The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). Therefore Wu and Meketa may be combined for a different motivation than (1) "using the media sharing application to play the media items without directly connecting to the third-party media application," and (2) "by playing the media items via the third-party media application using the firmware." In particular, the motivation to modify the method of Wu with the teaching of Meketa is to allow an application to access content when the application is not prohibited from accessing the same content of the media asset (Meketa; para [0008]).

Finally, Applicant argues on page 12 that Wu fails to teach "generating a playlist comprising a plurality of media items and a catalog identifier corresponding to each of the media items, wherein at least one of the catalog identifiers corresponds to a third-party media application."
Applicant’s arguments are not persuasive. Wu describes “generating a playlist comprising a plurality of media items [media items] and a catalog identifier [information extracted from music players] corresponding to each of the media items, wherein at least one of the catalog identifiers corresponds to a third-party media application [Windows Media Player®, etc.]” by showing in para [0146] the user 2010 creates playlists, along with titles, descriptions and categories for the playlists; para [0088, 0112-0113] shows the community play list sharing system extracts information created by popular third-party music players such as Windows Media Player®, RealNetworks® Rhapsody®, and iTunes®. 
As to any argument not specifically addressed, they are the same as those discussed above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US20060143236A1) in view of Meketa et al. (US20140041051A1).
Regarding claim 1, Wu discloses a method for media sharing, comprising ([Abstract] shows a community media playlist sharing system; users can upload media playlists which are automatically converted to a standardized format for sharing with other users of the community): 
generating a playlist comprising a plurality of media items [media items] and a catalog identifier [information extracted from music players] corresponding to each of the media items, wherein at least one of the catalog identifiers corresponds to a third-party media application [Windows Media Player®, etc.] (para [0146] shows the user 2010 creates playlists, along with titles, descriptions and categories for the playlists; para [0108] shows the playlist 1020 itself is displayed with, for each media item, 1025 a-f, the media title 1030 a-f and individual links to purchase or listen to media works at one or more third party media providers; para [0082] shows the media playlists 120 include music, movies, books, pictures, video games, and the like; para [0088, 0112-0113] shows the community play list sharing system extracts information from playlists created by popular third-party music players such as Windows Media Player®, RealNetworks® Rhapsody®, and iTunes®; [Abstract] shows media playlists (from popular third-party music players) are automatically converted to a standardized format that can be shared with other users of the community media playlist sharing system)
transmitting the playlist to a recipient ([Abstract] shows media playlists can be shared with other users); and 
playing [playback], by the media sharing application, one or more of the media items based on the corresponding catalog identifiers without directly connecting to the third-party media application ([Abstract] shows users can obtain media from playlists automatically from third party points of purchase, e.g. without directly connecting to the third-party media application; para [0020] shows that media item is selected for acquisition from a third party by another user; para [0112] shows a query 1120 determines whether a user 140 a has a local computer with an interoperable media player 1125. If yes, then a selected playlist 550 is transmitted to the computer with the interoperable player 1125 associated with the system user 140 a for playback for the system user. If the query 1120 finds no interoperable player 1125, then a handler forwards the process to an alternative playback path.)

Wu fails to teach:
connecting, from a media sharing application, to firmware on a mobile device that operates the third-party media application; and 
playing, by the media sharing application, one or more of the media by playing the one or more of the media items via the third party media application using the firmware.
However, Meketa discloses:
connecting, from a media sharing application [application 120A by publisher A], to firmware [application execution environment firmware] on a mobile device that operates the third-party media application [application 120B by publisher B] (Fig 1 and para [0015] shows an application execution environment 110 supports the execution of applications 120A-C; para [0002, 0019] shows an application execution environment provides a consistent well-defined environment in which software applications can be loaded and executed. An application execution environment typically includes libraries (e.g., media codecs or firmware). When a media asset is played, the player component 160 can refer to the application execution environment support libraries (e.g., media codecs or firmware), e.g. connecting to firmware on a mobile device that operates the media application 120B by publisher B); and 
playing, by the media sharing application [application 120A by publisher A], one or more of the media items by playing the one or more of the media items via the third party media application using the firmware (para [0002, 0019] shows when a media asset is played, the player component 160 can refer to the application execution environment support libraries (e.g., media codecs or firmware); para [0018, 0020] shows a media asset 150 can be loaded by the application execution environment (e.g. firmware) for playback by applications 120A-B; para [0021, 0040] shows audio content can be provided by the application execution environment (e.g., media codecs or firmware)  to a sound sub-system for audio playback to the user because the permissions associated with the application 120A permit the requested action; para [0035] shows this associated information can identify a publisher related to each respective application; para [0031] shows the permissions of a media asset can identify the particular application 120A published by a particular publisher A, and the particular application 120B published by a particular publisher B. Based on the permissions associated with the media asset, the applications 120A and 120B can be allowed 270 to access content of the media asset.)
The interoperable players in Wu (para [0112]) are mapped to applications 120A and 120B sharing the common application isolation environment in Meketa (para [0016-0017, 0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Wu with the teaching of Meketa in order to allow applications 120A and 120B access content of any media asset that shares information in common (Meketa; para [0008]).

Regarding claim 9, Wu discloses an apparatus for media sharing, comprising (para [0008] shows a universal playlist sharing system comprising a server for converting a first playlist submitted by a first server user over the network to a standard playlist format for sharing with other users of the community): 
a processor (para [0020]) and a memory (para [0048]) storing instructions and in electronic communication with the processor, the processor being configured to execute the instructions to: 
generate a playlist comprising a plurality of media items [media items] and a catalog identifier [media title] corresponding to each of the media items, wherein each of the catalog identifiers corresponds to a third-party media application [third-party music players] (para [0146] shows the user 2010 creates playlists, along with titles, descriptions and categories for the playlists; para [0108] shows the playlist 1020 itself is displayed with, for each media item, 1025 a-f, the media title 1030 a-f and individual links to purchase or listen to media works at one or more third party media providers; para [0082] shows the media playlists 120 include music, movies, books, pictures, video games, and the like; para [0088, 0112-0113] shows each media item corresponds to third party music providers; the community play list sharing system extracts information from third-party music players (interoperable or not) such as Windows Media Player®, RealNetworks® Rhapsody®, and iTunes®; [Abstract] shows media playlists are automatically converted to a standardized format that can be shared with other users of the community media playlist sharing system); 
transmit the playlist to a recipient ([Abstract] shows media playlists can be shared with other users); and 
play [playback], by the media sharing application, one or more of the media items based on the corresponding catalog identifiers without directly connecting to the third-party media application ([Abstract] shows users can obtain media from playlists automatically from third party points of purchase, e.g. without directly connecting from a media sharing application that generates the playlist to the third-party media application; para [0020] shows that media item is selected for acquisition from a third party by another user; para [0112] shows a query 1120 determines whether a user 140 a has a local computer with an interoperable media player 1125. If the query 1120 finds no interoperable player 1125, then a handler forwards the process to an alternative playback path.)

Wu fails to teach:
connect, from a media sharing application, to firmware on a mobile device that operates the third-party media application; and 
play, by the media sharing application, one or more of the media items by playing the one or more of the media items via the third party media application using the firmware.
However, Meketa discloses:
connect, from a media sharing application [application 120A by publisher A], to firmware [application execution environment firmware] on a mobile device that operates the third-party media application [application 120B by publisher B] (Fig 1 and para [0015] shows an application execution environment 110 supports the execution of applications 120A-C; para [0002, 0019] shows an application execution environment provides a consistent well-defined environment in which software applications can be loaded and executed. An application execution environment typically includes support libraries (e.g., media codecs or firmware). When a media asset is played, the player component 160 can refer to the application execution environment support libraries (e.g., media codecs or firmware), e.g. connecting to firmware on a mobile device that operates the media application 120B by publisher B); and 
play, by the media sharing application [application 120A by publisher A], one or more of the media items by playing the one or more of the media items via the third party media application using the firmware (para [0002, 0019] shows when a media asset is played, the player component 160 can refer to the application execution environment support libraries (e.g., media codecs or firmware); para [0018, 0020] shows a media asset 150 can be loaded by the application execution environment (e.g. firmware) for playback by applications 120A-B; para [0021, 0040] shows audio content can be provided by the application execution environment (e.g., media codecs or firmware)  to a sound sub-system for audio playback to the user because the permissions associated with the application 120A identify the application 120B and permit the requested action; para [0035] shows this associated information can identify a publisher related to each respective application; para [0031] shows the permissions of a media asset can identify the particular application 120A published by a particular publisher A, and the particular application 120B published by a particular publisher B. Based on the permissions associated with the media asset, the applications 120A and 120B can be allowed 270 to access content of the media asset.)
The interoperable players in Wu (para [0112] are mapped to applications 120A and 120B sharing a common isolation environment in Meketa (para [0017, 0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Wu with the teaching of Meketa in order to allow an application to access content when the application is not prohibited from accessing the same content of the media asset (Meketa; para [0008]).

Regarding claims 2 and 10, Wu-Meketa as applied to claims 1 and 9 discloses: 
receiving input from a user identifying each of the media items, wherein the playlist is generated based on the input (Wu; para [0048] shows the user interactively selects media files from a plurality of sources for inclusion in a real time playlist.)

Regarding claims 3 and 11, Wu-Meketa as applied to claims 1 and 9 discloses: 
the third-party media application corresponding to each of the catalog identifiers comprises a media application for a mobile electronic device (Wu; para [0088, 0112-0113] shows each media item corresponds to third party music providers; the community play list sharing system extracts information from third-party music players (interoperable or not) such as Windows Media Player®, RealNetworks® Rhapsody®, and iTunes®.)

Regarding claim 5, Wu-Meketa as applied to claim 1 discloses: the third-party media applications corresponding to the catalog identifiers comprise at least two third-party media applications (Wu; para [0112] shows each media item corresponds to an interoperable player; para [0088] shows third-party music players such as Windows Media Player®, RealNetworks® Rhapsody®, and iTunes®.)

Regarding claim 6, Wu-Meketa as applied to claim 1 discloses: 
the plurality of media items comprise a music item, a video, an image, or any combination thereof (Wu; para [0082] shows the media playlists 120 include music, movies, books, pictures, video games, and the like.)

Regarding claims 7 and 13, Wu-Meketa as applied to claims 1 and 9 discloses: 
receiving an audio file, wherein the playlist comprises the audio file (Wu; para [0082] shows the media playlists 120 include music); and 
transmitting the audio file to the recipient along with the playlist (Wu; para [0020] shows that media item is selected for acquisition from a third party by another user.)

Regarding claims 8 and 14, Wu-Meketa as applied to claims 1 and 9 discloses: 
verifying that the recipient is authorized to access the one or more of the media items, wherein accessing the one or more of the media items is based at least in part on the verification (Wu; para [0114] shows registered system users to playback of entire playlists.)

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Meketa, further in view of Vos et al. (US20190155997A1).
Regarding claims 4 and 12, Wu-Meketa as applied to claims 1 and 9 discloses a media asset 150, which is accessible from a location 153, can be loaded by the application execution environment 110 (Meketa; para [0018]), but fails to teach: 
identifying a location of the recipient; 
identifying a catalog region based on the location; and 
identifying at least one of the catalog identifiers corresponding to the catalog region based on the location, wherein the playlist is transmitted from a first region to the catalog region different from the first region, and wherein the one or more media items are accessed in the catalog region based on the at least one of the catalog identifiers corresponding to the catalog region.
However Vos, in an analogous art (para [0027] shows to generate a playlist to organize content), discloses:
identifying a location of the recipient (para [0032] shows the databases 118 may store the content associated with each user which may specify an address, name, age, biometric identifiers, location, content restrictions, licensing restrictions and terms, and so forth); 
identifying a catalog region based on the location; and identifying at least one of the catalog identifiers corresponding to the catalog region based on the location, wherein the playlist is transmitted from a first region to the catalog region different from the first region, and wherein the one or more media items are accessed in the catalog region based on the at least one of the catalog identifiers corresponding to the catalog region (para [0054] shows the license may specify the terms and conditions under which the content may be utilized (e.g., number of users, playback, streams, times, dates, locations, allowed associations, broadcast/distribution types, types of content, etc.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Wu-Meketa with the teaching of Vos in order to enforce content and licensing restrictions based on location (Vos; para [0032]).

Claims 15-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vos in view of Meketa.
Regarding claim 15, Vos discloses a non-transitory computer-readable medium (para [0071]) storing code for media sharing (para [0041, 0047] shows sharing of media content), 
the code comprising instructions executable by a processor (para [0073]) to: 
generate a playlist comprising a plurality of media items (para [0027] shows the laptop 106 may generate playlists or organize content), 
identify a location of a recipient (para [0032] shows the databases 118 may store the content associated with each user which may specify an address, name, age, biometric identifiers, location, content restrictions, licensing restrictions and terms, and so forth);
identify a catalog region based on the location; and identify a catalog identifier corresponding to one or more of the media items based on the catalog region, wherein the catalog identifier corresponds to a third-party media application [players from licensors] (para [0054] shows the license may specify the terms and conditions under which the content may be utilized (e.g., number of users, playback, streams, times, dates, locations, allowed associations, broadcast/distribution types, types of content, etc.); para [0057] shows third-party streaming sites; para [0061] shows lawful players from licensors/licensees); 
transmit the playlist to the recipient located in the catalog region (Fig 1 and para [0027, 0032] show the databases 118 may communicate wirelessly the content playlist associated with each user which may specify an address, name, age, biometric identifiers, location, content restrictions, licensing restrictions and terms, and so forth; para [0054] shows the license mays specify the terms and conditions under which the content may be utilized (e.g., times, dates, locations, types of content, etc.)); and 
play [playback], by the media sharing application, the one or more of the media items based on the corresponding catalog identifier and the catalog region by accessing the one or more of the media items (para [0027] shows to play content in the playlist; para [0057, 0069, 0071] shows authorized usage of the content using firmware for the corresponding third-party media application (e.g., streaming); the license mays specify the terms and conditions under which the content may be utilized (e.g., times, dates, locations, types of content, etc.))

Vos fails to teach:
connect, from a media sharing application, to firmware on a mobile device that operates the third-party media application; and 
play, by the media sharing application, the one or more of the media items by playing the one or more of the media items via the third-party media application using the firmware.
However, Meketa discloses:
connect, from a media sharing application [application 120A by publisher A], to firmware [application execution environment firmware] on a mobile device that operates the third-party media application [application 120B by publisher B] (Fig 1 and para [0015] shows an application execution environment 110 supports the execution of applications 120A-C; para [0002, 0019] shows an application execution environment provides a consistent well-defined environment in which software applications can be loaded and executed. An application execution environment typically includes support libraries (e.g., media codecs or firmware). When a media asset is played, the player component 160 can refer to the application execution environment support libraries (e.g., media codecs or firmware), e.g. connecting to firmware on a mobile device that operates the media application 120B by publisher B); and 
play, by the media sharing application [application 120A by publisher A], the one or more of the media items by playing the one or more of the media items via the third-party media application using the firmware (para [0002, 0019] shows when a media asset is played, the player component 160 can refer to the application execution environment support libraries (e.g., media codecs or firmware); para [0018, 0020] shows a media asset 150 can be loaded by the application execution environment (e.g. firmware) for playback by applications 120A-B; para [0021, 0040] shows audio content can be provided by the application execution environment (e.g., media codecs or firmware)  to a sound sub-system for audio playback to the user because the permissions associated with the application 120A identify the application 120B and permit the requested action; para [0035] shows this associated information can identify a publisher related to each respective application; para [0031] shows the permissions of a media asset can identify the particular application 120A published by a particular publisher A, and the particular application 120B published by a particular publisher B. Based on the permissions associated with the media asset, the applications 120A and 120B can be allowed 270 to access content of the media asset.)
The players from licensors in Vos (para [0061] are mapped to applications 120A and 120B that are allowed to access the content of a playing media asset based on permissions in Meketa (para [0020, 0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Vos with the teaching of Meketa in order to allow an application to access content when the application is not prohibited from accessing the same content of the media asset (Meketa; para [0008]).

Regarding claim 16, Vos-Meketa as applied to claim 15 discloses the processor to: receive input from a user identifying each of the media items, wherein the playlist is generated based on the input (para [0043] shows the user may select content to be licensed; para [0027] shows the laptop 106 may generate playlists or organize content.)

Regarding claim 17, Vos-Meketa as applied to claim 15 discloses: the third-party media application corresponding to each of the catalog identifiers comprises a media application for a mobile electronic device, and the firmware comprises firmware for operating the third-party media application on the mobile electronic device (Vos; para [0041, 0069, 0071] shows authorized usage of the content using firmware for the corresponding third-party media application (e.g., streaming to a mobile phone.))

Regarding claim 19, Vos-Meketa as applied to claim 15 discloses the processor to: receive an audio file, wherein the playlist comprises the audio file; and transmit the audio file to the recipient along with the playlist (Vos; Fig 1 and para [0027, 0032] show the databases 118 may communicate wirelessly the content playlist associated with each user; para [0049] shows the content may include songs, audio, or other original content.)

Regarding claim 20, Vos-Meketa as applied to claim 15 discloses the processor to: verify that the recipient is authorized to play the one or more of the media items, wherein accessing the one or more of the media items is based at least in part on the verification (Vos; para [0027, 0032] shows to play content in the playlist; the databases 118 may store the content playlist associated with location, content restrictions, licensing restrictions and terms, and so forth; para [0041, 0069, 0071] shows authorized usage of the content using firmware for the corresponding third-party media application (e.g., streaming to a mobile phone.))

Regarding claim 21, Vos-Meketa as applied to claim 15 discloses: the one or more media items are played without directly connecting from a media sharing application that generates the playlist to the third-party media application (Vos; para [0027] shows to play content in the playlist; para [0049] shows music downloads, e.g. without directly connecting from a media sharing application that generates the playlist to the third-party media application.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442